This cause is before the Court on petition of the appellant (wife) for an order requiring the appellee (husband) to pay the costs of preparing and filing in this Court of a copy of the transcript of the record estimated to cost approximately $250.00, coupled with an order allowing counsel fees in behalf of the appellant. We fail to find in the record presented a certified copy of the notice of appeal which confers jurisdiction of the cause and parties to this Court. Likewise it has not been shown that the appellant will be deprived of the review without the payment of the costs necessary to prepare and lodge in this Court a transcript of the record, and accordingly the petition praying for the aforesaid orders is hereby denied without prejudice.
It is so ordered.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.